Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 09, 2022

The Court of Appeals hereby passes the following order:

A22A1464. PABLO GUEVARA et al v. DAVID PANAMENO.

      This case arises from an auto accident. In February 2019, Pablo Guevara filed
a personal injury suit against David Panameno in Gwinnett County State Court, which
was docketed as CAFN 19-C-01423-S6. Several weeks later, Panameno filed his own
suit against Guevara and Guevara’s employer, Ministerios Mas Que Vencedores, Inc.,
also in Gwinnett County State Court. The second suit was docketed as CAFN 19-C-
02314-S1. After more than a year of litigation, defendant Panameno filed a motion
in CAFN 19-C-01423-S6 to file a late counterclaim and add Guevara’s employer to
the case, but the motion was denied on November 5, 2020. Thereafter, Guevara and
his employer filed a motion to dismiss CAFN 19-C-02314-S1. Considering both
cases, on February 9, 2022, the trial court entered an order: (1) vacating the
November 5 order disallowing Panameno’s counterclaim; (2) allowing Panameno to
assert a counterclaim against Guevara and Guevara’s employer; (3) merging all the
pleadings from both cases into CAFN 19-C-01423-S6; (4) closing the other case,
CAFN 19-C-02314-S1; and (5) changing the caption to include all the parties.
Guevara and Ministerios Mas Que Vencedores, Inc. filed a timely notice of appeal.
We lack jurisdiction.
      “Generally, an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the court’s final ruling on the merits of the action, and
leaves the parties with no further recourse in the trial court.” Thomas v. Douglas
County, 217 Ga. App. 520, 522 (1) (457 SE2d 835) (1995); see also OCGA § 5-6-34
(a) (1). Here, although the court closed one of the cases that had been originally filed,
it is clear that the parties’ claims against each other remain pending below in the
remaining case, CAFN 19-C-01423-S6. See Duke v. Hill, 132 Ga. 173, 173 (63 SE
823) (1909) (holding that an order consolidating two cases with a third and providing
that they be tried as one is not a final decision or judgment in any of the cases).
Consequently, Guevara and Ministerios Mas Que Vencedores, Inc. were required to
use the interlocutory appeal procedures – including obtaining a certificate of
immediate review from the trial court – to obtain appellate review at this juncture. See
OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435, 435 (383 SE2d 906) (1989).
Their failure to do so deprives us of jurisdiction over this appeal, which is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/09/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.